

117 S2345 IS: Preventing Terrorism from Hitting America’s Streets Act
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2345IN THE SENATE OF THE UNITED STATESJuly 14, 2021Ms. Ernst introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo require the Director of the National Counterterrorism Center to submit a report on the withdrawal of United States Armed Forces from Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Preventing Terrorism from Hitting America’s Streets Act.2.National Counterterrorism Center report on withdrawal of United States Armed Forces from Afghanistan(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the National Counterterrorism Center, in consultation with the Secretary of Defense and the Secretary of Homeland Security, shall submit to the appropriate committees of Congress a report on the scheduled withdrawal of United States Armed Forces from Afghanistan.(b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of the increased risk of terrorism in the United States due to the withdrawal of United States Armed Forces from Afghanistan. (2)A description of any illicit activities carried out along the southern border of the United States by—(A)non-state actors; or(B)adversarial countries, including—(i)the People’s Republic of China; (ii)the Islamic Republic of Iran; (iii)the Democratic People’s Republic of Korea; (iv)the Bolivarian Republic of Venezuela; (v)the Republic of Cuba; (vi)the Republic of the Union of Myanmar; (vii)the Syrian Arab Republic; and (viii)the Russian Federation. (3)An assessment of the potential for Afghanistan to be used as a base of operation for international terrorism after the withdrawal of United States Armed Forces. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on the Judiciary, the Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on the Judiciary, the Permanent Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Homeland Security of the House of Representatives.